DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Tucker on 08/03/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 32-37 are cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 11 has been amended by the applicant to include the limitation of “a lower wing plate bracket that forms an upper semi-circular cutout that is configured to receive the axle of the vehicle opposite the lower semi-circular cutout; a first C-plate bracket and a second C-plate bracket, the first and second C-plate brackets forming opposing semi-circular cutouts that are configured to receive the axle, the first and second C-plate brackets being configured to couple to and reinforce the one or more back plates and the lower wing plate”. Aulabaugh teaches the system for protecting a vehicle with one or more back plates (26) that cover a portion of the back side of tire (35), a fender (23), mounting plate (18) and a bracket (28). Watson (US-3560021-A) teaches a mudguard system with a first c-plate bracket (radially formed member 19) and a second c-plate bracket (plate 12 with cutout 18) that form semi-circular cutouts that couple the back plate to the axle. Aulabaugh in combination with Watson fail to teach “a lower wing plate bracket that forms an upper semi-circular cutout”. Aulabaugh in view of Watson do not teach a third bracket to couple the back plates to the axle and adding a third bracket in the form of “a lower wing plate bracket’ could prevent the intended use of Watson, which was to allow the rotation of the fender between different positions. For the reasons previously stated, claim 11 and its dependent claims have allowable subject matter and are in condition for allowance.
Claim 24 was indicated as having allowable subject matter in the Non-final action and applicant has amended claim 24 to be an independent claim. Claim 24 has the limitation of “the one or more back plates are secured to the axle via an axle bracket”. Aulabaugh in view of Watson teaches the c-plate brackets of claim 21 which allow the fender to rotate about the axle, as taught by Watson. Claim 24 further requires “an axle bracket” on top of the “C-plate brackets” to couple the back plates to the axle. Aulabaugh in view of Watson do not teach a third bracket to couple the back plates to the axle and adding a third bracket in the form of “an axle bracket’ could prevent the intended use of Watson, which was to allow the rotation of the fender between different positions. For the reasons previously stated, claim 24 and its dependent claims have allowable subject matter and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618